Affirmed and Opinion Filed August 8, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00650-CR

                      QUINTRICK DELANERO BICKHAM, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76654-H

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Myers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Appellant Quintrick Delanero Bickham was indicted for the offense of aggravated robbery

with a deadly weapon. A jury found appellant guilty of the lesser-included offense of robbery.

During the punishment phase, the trial court found one enhancement paragraph true and sentenced

appellant to thirty-five years’ imprisonment. On appeal, appellant’s attorney filed a brief in which

she concludes the appeal is wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the brief to appellant. See Kelly v. State,
436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response

to Anders brief filed by counsel).

          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47
170650F.U05




                                                  –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 QUINTRICK DELANERO BICKHAM,                      On Appeal from the Criminal District Court
 Appellant                                        No. 1, Dallas County, Texas
                                                  Trial Court Cause No. F16-76654-H.
 No. 05-17-00650-CR       V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Myers and Stoddart participating.
 THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 8, 2018.




                                            –3–